BILL OF COSTS

             TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                     No. 06-13-00103-CV

        The Fannin County Community Supervision and Corrections Department

                                                v.

                                       Glenda Spoon

    (No. CV-10-39887; CV-12-40666 IN 336TH DISTRICT COURT OF FANNIN COUNTY)
TYPE OF FEE                      CHARGES        PAID       BY
MOTION FEE                             $10.00   E-PAID     TAMMY CARTER
MOTION FEE                             $15.00   E-PAID     TAMMY CARTER
MOTION FEE                             $10.00   E-PAID     TAMMY CARTER
MOTION FEE                             $10.00   E-PAID     TEXAS CONCIERGE
MOTION FEE                             $10.00   E-PAID     TAMMY CARTER
MOTION FEE                             $10.00   E-PAID     TEXAS CONCIERGE
MOTION FEE                             $10.00   E-PAID     TEXAS CONCIERGE
REQUIRED TEXAS.GOV EFILING FEE          $5.00   E-PAID     KATRINA SHANKS
REQUIRED TEXAS.GOV EFILING FEE          $5.00   E-PAID     KATRINA SHANKS
CLERK'S RECORD                        $862.00   UNKNOWN    ATTY GENERAL'S OFFICE
REPORTER'S RECORD                     $225.00   UNKNOWN    ATTY GENERAL'S OFFICE
REQUIRED TEXAS.GOV EFILING FEE          $5.00   E-PAID     KATRINA SHANKS
REPORTER'S RECORD                     $665.00   UNKNOWN    ATTY GENERAL'S OFFICE
FILING                                $100.00   E-PAID     KATRINA SHANKS
INDIGENT                               $25.00   E-PAID     KATRINA SHANKS
SUPREME COURT CHAPTER 51 FEE           $50.00   E-PAID     KATRINA SHANKS
STATEWIDE EFILING FEE                  $20.00   E-PAID     KATRINA SHANKS
REQUIRED TEXAS.GOV EFILING FEE          $5.00   E-PAID     KATRINA SHANKS


      Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

        I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE STATE
OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost
bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF TEXAS, showing the
charges and payments, in the above numbered and styled cause, as the same appears of
record in this office.

                                                          IN      TESTIMONY          WHEREOF,
                                                          witness my hand and the Seal of the
                                                          COURT OF APPEALS for the Sixth
                                                          District of Texas, this June 12, 2015.

                                                          DEBRA AUTREY, CLERK



                                                          By ___________________________
                                                                                     Deputy